DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s response filed 4/1/2021 did not include any claim amendments.  Applicant’s arguments addressed below are not persuasive in overcoming the 35 USC 103 rejection over Rose in view of Rosano from the office action mailed 12/1/2020; therefore this rejection is maintained below.    

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

5.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al., US Patent No. 4,806,256 (hereinafter referred to as Rose) in view of Rosano, US Patent No. 4,146,499 (hereinafter referred to as Rosano).  
Regarding claims 1-7, 9, 15 and 17, Rose discloses water-based hydraulic fluid emulsion compositions comprising an oil phase and an aqueous phase (as recited in claims 1-2) (see Abstract and Col. 8-9/L. 53-2) wherein the oil phase comprises additives, such as, viscoelastic surfactants (as recited in claims 1 and 15) (Col. 2/L. 32-38 and Col. 9/L. 2-22) and the aqueous phase comprises additives including a surfactant, such as, octadecyl diphenyl ether disulfonate and  (surfactant as recited in claim 1 and reads on claims 3-5 and 9) (Col. 7/L. 3-15), corrosion inhibitors, such as, alkali metal/sodium nitrites (corrosion inhibitors as recited in claim 1 and reads on claim 6) (Col. 3/L. 17-33), and a lubricity agent, such as, phosphate esters (lubricity agent as recited in claim 1 and reads on claim 7) (Col. 3/L. 42-47), and quaternary ammonium compounds (biological regulating agent as recited in claim 1) (Col. 7/L. 28-53).    
The difference between Rose and claim 1 is that Rose does not disclose an oil phase comprising a surfactant as recited in claim 1. 
Rosano discloses an emulsion (see Abstract) comprising; an additized oil phase comprising oil and one or more oil phase surfactants (see Abstract), and a water phase additive blend comprising one or more water phase components, the water phase components comprising: a surfactant; a corrosion resistance agent; a lubricity agent; and a biological regulating agent.  It would have been obvious to one of ordinary 

Regarding claim 8, when looking to the examples it is evident that a mixture of surfactants is disclosed in Rose wherein the mixture includes cationic and anionic surfactants wherein the concentration of cationic surfactant can be 10x the concentration of anionic surfactant.  
Regarding claims 10-11 and 13-14, Rose discloses all the limitations discussed above and therefore would inherently read on the claims as instantly recited.  
Regarding claims 12 and 16, the oil phase is free of amines, amides and chelating agents.  
Regarding claims 18-19, see discussion above.  

Response to Arguments
6.	Applicant’s arguments filed 4/1/2021 regarding claims 1-19 have been fully considered and are not persuasive.  
	Applicant argues that the combination of references is not properly combinable as the art is non-analogous.  This argument is not persuasive.  In column 8, lines 53-56 – Rose explicitly discloses the use of an emulsion with an oil phase that is very similar to the emulsions that are disclosed in Rosano.  Both compositions include very similar compounds including surfactants that are used for their emulsification properties.  Rose further discloses that viscoelastic surfactants employed in such emulsions tend to lose 

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771